The opinion of the court was delivered by
White, J.
The plaintiff, on an act importing confession of judgment obtained a decree for the issuance of executory process. The defendant applied to remove to the Circuit Court of the United States, which being allowed, the plaintiff appeals. The only question presented for consideration is, can a defendant in executory proceedings, after the rendition of the decree, remove the cause, when no issue exists on *406the subject, and when the prayer of the petition has been granted by the rendition oh the judgment? Upon this question we are clear that the case is with the plaintiff; for whether or not the order for executory process, or rather the application for its rendition, was a suit within the intendment of the act of Congress, need not be considered, for even if it be conceded that it was, there can be no doubt that the decree for the issuance of the executory process was a final judgment, exhausting the power of the court quoad the application, and leaving nothing to be decided, and no contest or issue between the parties. 2 An. 491; 3 An. 253 ; 13 An. 256.
Viewed in this light the application was to remove after judgment, or in other words to remove the judgment, and was not allowable. See Dillon on Removal of Causes, section 13, page 53, and numerous authorities there cited. The judgment below allowing the removal is reversed at the cost of the defendant.